--------------------------------------------------------------------------------

 
Exhibit 10.39
 


AMENDMENT OF
ANGELICA CORPORATION
EMPLOYMENT AGREEMENT


Stephen M. O’Hara




This Amendment of the Angelica Corporation Employment Agreement with Stephen M.
O’Hara (the “Agreement”) has been entered into this 17th day of December, 2007,
by and between Angelica Corporation, a Missouri corporation (the “Company”), and
Stephen M. O’Hara, an individual (the “Executive”).


WHEREAS, the Company and the Executive previously entered into that certain
agreement dated as of September 15, 2003, regarding the employment relationship
between the Company and the Executive (the “Original Agreement”); and


WHEREAS, the Company and the Executive desire to amend the Original Agreement as
of the date hereof to conform to the provisions of the regulations under Section
409A of the Internal Revenue Code;


NOW THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive hereby amends the Original Agreement as follows:


1.           Section 1.1(l) is amended to read in its entirety as follows:


1.1(l) “Date of Termination” has the meaning set forth in Section 3.8 of this
Agreement.  In all cases, a “Date of Termination” shall only occur upon
separation from service from the Company and all of its affiliates, as defined
in Treasury regulations under Section 409A of the Code (generally, separation
from the 50% controlled group that includes the Company).


2.           Section 2.4(h) is amended to add the following sentence to the end
of said Section:


Expense reimbursements described in this Section 2.4(h) will be made no later
than the end of the calendar year following the calendar year in which the
expenses are incurred.


3.           Sections 4.1(a) is amended to read in its entirety as follows:


4.1(a) Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive the sum of (i) the
Executive’s Annual Base Salary through the Date of Termination, and (ii) any
accrued vacation pay; in each case to the extent not previously paid (the
“Accrued Obligations”).  In addition, Executive shall be entitled to


 
1

--------------------------------------------------------------------------------

 


the benefits, if any, under any benefit plan, program or arrangement in which
the Executive is a participant, in the time and manner provided under the
applicable plan, program or arrangement.


4.           Section 4.1 (b) is amended to read in its entirety as follows:


4.1(b) Severance Payment. Within thirty (30) days after the Date of Termination,
the Company shall pay to the Executive as severance pay in a lump sum, in cash,
an amount equal to two (2) times the Executive’s then-current Annual Base
Salary.


5.           Section 4.1 (c) is amended to read in its entirety as follows:


4.1(c) Medical and Health Benefit Continuation. For each year that the Executive
is employed by the Company prior to termination of his employment, the Executive
will be entitled after termination to a cash payment by the Company to the
Executive to enable the Executive to purchase two (2) years (up to a maximum of
ten (10) years in the aggregate) of medical and health benefits continuation
coverage for the Executive and the Executive’s eligible family members who are
receiving such coverage on the Date of Termination at least equal to those which
would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 2.4(g) if the Executive’s employment
had not been terminated; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or health
benefits under another employer-provided plan, the medical and health benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility.  The Company shall, on a monthly
basis commencing in the month immediately subsequent to the month in which the
Date of Termination occurs and ending with the last month for which the
Executive is entitled to the continuation of such medical and health benefits,
pay to the Executive an amount equal to the COBRA premium applicable to such
coverage plus a tax gross-up amount and shall remit the net after-tax amount to
the medical plan on the Executive’s behalf.


6.           Section 4.1(d) is amended to add the following sentence to the end
of said Section:


Any such amounts or benefits shall be payable in the time and manner provided
under the applicable plan, program or arrangement.


 
2

--------------------------------------------------------------------------------

 


7.           Section 4.2 is amended to read in its entirety as follows:


4.2 Benefits Upon Termination without Cause or for Good Reason in Connection
with a Change in Control.  If (a) a Change in Control (as defined in Section
1.1(g)) occurs during the Employment Period and within two (2) years after the
Change in Control Date (as defined in Section 1.1(h)) (i) the Company shall
terminate the Executive’s employment without Cause, or (ii) the Executive shall
terminate employment with the Company for Good Reason, or, alternatively, (b) if
one of the above-described terminations of employment occurs within the
six-month period prior to the earlier of (i) a change of control that qualified
under Code Section 409A (a “409A Change in Control”) or (ii) the execution of a
definitive agreement or contract that eventually results in a 409A Change in
Control, then the Executive shall become entitled upon the date of the 409A
Change in Control to receive the payment of the benefits as provided below as of
either (y) the Date of Termination, in the case where the sequence of the
requisite events is as set forth in subsection (a) above or (z) the date of the
409A Change in Control, in the case where the sequence of the requisite events
occurred as set forth in subsection (b) above (the relevant date for purposes of
entitlement to the benefits as set forth in this Section 4.2 is hereinafter
referred to as the “Entitlement Date”).


For purposes of this Agreement, a “409A Change in Control” shall mean:  (i) the
acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; (ii) the acquisition by one person, or
more than one person acting as a group, of ownership of stock of the Company,
that together with stock of the Company acquired during the twelve-month period
ending on the date of the most recent acquisition by such person or group,
constitutes 30% or more of the total voting power of the stock of the Company;
(iii) a majority of the members of the Company’s board of directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; (iv) one person, or more than one
person acting as a group, acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
group) assets from the Company that have a total gross fair market value
(determined without regard to any liabilities associated with such assets) equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions.  Persons will
not be considered to be acting as a group solely because they purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.  However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.  This definition of 409A Change in Control shall be interpreted in
accordance with, and in a manner that


 
3

--------------------------------------------------------------------------------

 


will bring the definition into compliance with, the regulations under Code
Section 409A.


8.           Section 4.2(d) is amended to read in its entirety as follows:


4.2(d) Medical and Health Benefit Continuation. For each year that the Executive
is employed by the Company prior to termination of his employment, the Executive
will be entitled to a cash payment by the Company to the Executive to enable the
Executive to purchase two (2) years (up to a maximum of ten (10) years in the
aggregate) of medical and health benefits continuation coverage for the
Executive and the Executive’s eligible family members who are receiving such
coverage on the Date of Termination at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 2.4(g) if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or health benefits under
another employer-provided plan, the medical and health benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility.  The Company shall, on a monthly basis
commencing in the month immediately subsequent to the month in which the
Entitlement Date occurs and ending with the last month for which the Executive
is entitled to the continuation of such medical and health benefits, pay to the
Executive an amount equal to the COBRA premium applicable to such coverage plus
a tax gross-up amount and shall remit the net after-tax amount to the medical
plan on the Executive’s behalf.  In no event shall benefits under this Section
4.2(d) be provided for any period such benefits are provided under Section
4.1(c).


9.           Section 4.2(e) is amended to add the following to the end of said
Section:


Any such amounts or benefits shall be payable in the time and manner provided
under the applicable plan, program or arrangement.


10.         Section 4.2(f) is amended to add the following new paragraph to the
end of said Section:


Any Gross-Up Payment required under this Section 4.2(f) shall be made on the
first day of the month in which the Executive is required to remit such taxes to
the required taxing authority.  In no event will any such Gross-Up Payment be
paid to Executive later than the end of the Executive’s taxable year following
the Executive’s taxable year in which the related taxes are remitted to the
required taxing authority.


 
4

--------------------------------------------------------------------------------

 


11.         Section 4.3 is amended to add the following to the end of the last
sentence of said Section:


, in the time and manner provided in each such plan, policy or arrangement.


12.         Section 4.4 is amended to add the following to the end of the last
sentence of said Section:


, in the time and manner provided in each such plan, policy or arrangement.


13.         Section 4.7 is amended to read in its entirety as follows:


4.7 Full Settlement. The parties agree that the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder are intended to be in full settlement of all claims that the Executive
may have against the Company with respect to the termination of the Executive’s
employment with the Company and the Executive shall be required to execute and
deliver an agreement to this effect prior to receipt of any payments under this
Agreement.  If such agreement is not signed and delivered to the Company within
sixty (60) days of Executive’s Date of Termination, the Company’s obligation to
make the payments provided for in this Agreement shall terminate.  The payments
to be made by the Company or any other obligation that the Company is required
to perform pursuant to this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Sections 4.1(c) and
4.2(d), such amounts shall not be reduced whether or not the Executive obtains
other employment.  The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive regarding the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A).  Any such payment shall be made not later than the end of the
calendar year following the calendar year in which the Executive incurred such
expense.


14.          Section 4.8 is amended to read in its entirety as follows:


4.8 Resolution of Disputes. If there shall be any dispute between the Company
and the Executive (i) as to whether any termination of the Executive’s
employment was for Cause, or (ii) as to whether any termination of the


 
5

--------------------------------------------------------------------------------

 
 

 
Executive’s employment for Good Reason was made in good faith, then, unless and
until there is a final, non-appealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section 4.1
or 4.2 as though such termination was without Cause or for Good Reason, as the
case may be; provided, however, that the Company shall not be required to pay
any disputed amounts pursuant to this Section 4.8 except upon receipt, within
sixty (60) days of the date such dispute arises, of an undertaking by or on
behalf of the Executive to repay all such amounts to which the Executive is
ultimately adjudged by such court not to be entitled.
 

 
15.          A new Section 4.9 is added to the Agreement as follows:


4.9 Specified Employee Six Month Deferral.  Notwithstanding anything to the
contrary in this Section 4, if the Executive is a “Specified Employee” on the
Date of Termination, the Executive may not receive a payment of “nonqualified
deferred compensation” for which the “payment event” is “separation from
service,” as defined in Code Section 409A and the regulations thereunder, until
at least six (6) months after a Date of Termination.  Any payment of
nonqualified deferred compensation otherwise due in such six (6) month period
shall be suspended and become payable at the end of such six (6) month period.


A “Specified Employee” means a specified employee as defined in Treas. Reg.
§1.409A-1(i) (generally, officers earning more than $140,000 per year, as
indexed for inflation, who are among the fifty (50) highest paid employees).




 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive and, the Company, pursuant to the
authorization from its Board, have caused this Agreement to be executed in its
name on its behalf, all as of the day and year first above written.


“Executive”




/s/ Stephen M. O’Hara                                                       
STEPHEN M. O’HARA








“Company”


ANGELICA CORPORATION






By /s/ Kelvin R. Westbrook                                              
Name: ____________________________________
Title: _____________________________________



 
 
7

 